COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
 ERNESTO GARCIA,                                 §
                                                                 No. 08-09-00070-CV
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                                  210th District Court
 CITY OF EL PASO,                                §
                                                               of El Paso County, Texas
                   Appellee.                     §
                                                                    (TC#2007-1927)
                                                 §

                                  MEMORANDUM OPINION

       The Court reviews this appeal on its own motion to determine whether it should be dismissed

for want of prosecution. On February 26, 2009, Appellant, Ernesto Garcia, filed his notice of appeal.

By correspondence on the same date, the Clerk of the Court informed Ernesto Garcia that he had not

tendered the filing fee. Appellant was warned that failure to tender such payment within twenty days

may result in dismissal. Alternatively, the Clerk requested that Ernesto Garcia inform the Court

within twenty days if he was excused from paying the cost of the filing fee. In correspondence dated

March 24, 2009, Appellant received a second notice that the filing fee had not been paid, and unless

excused, had twenty days from the date of notice to remedy the deficiency. Appellant has made no

payment and has not responded to this Court’s request. Therefore, pursuant to TEX .R.APP .P. 42.3(b),

(c), we dismiss this appeal for want of prosecution, with prejudice.



                                              GUADALUPE RIVERA, Justice
April 9, 2009

Before Chew, C.J., McClure, and Rivera, JJ.